                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA,
                                                              Criminal No. 15-0184
          Plaintiff,                                          ELECTRONICALLY FILED
   v.

 GREGORY M. MAKOZY, SR.,

          Defendant.

                                       ORDER OF COURT

         Presently before the Court is yet another pro se motion filed by Defendant. ECF 155.

This motion again relates to Defendant’s $116,000 IRS lien. Id. Defendant notes that the tax

lien has been released against his wife, but not him. Id. Defendant also claims that the IRS

refuses to release its lien because interest is due and further notes this Court ordered interest to

be waived during Defendant’s sentencing hearing. Id. The Court will address the interest issue

below.

         As explained by this Court in one of its many previous Orders filed in response to

Defendant’s pro se motions (ECF 152), Defendant owes the IRS for 2009 civil taxes which were

not part of Defendant’s criminal bankruptcy fraud charges. ECF 148. Thus, nothing this Court

stated on the record during Defendant’s criminal sentencing hearing could or would related in

any way to Defendant’s 2009 civil tax liability – which presumably has accrued since 2012. If

the 2009 civil tax lien is the lien upon which the IRS claims interest is due, nothing this Court

stated during Defendant’s criminal sentencing hearing would alter Defendant’s tax debt.

         Furthermore, during the sentencing colloquy, as part of Defendant’s sentence, the Court

ordered Defendant to pay restitution in the amount of $49,529.00. ECF 59. The Court ordered

that interest be waived on the restitution that he was ordered to pay, as follows:

                 Based upon the report that I have previously
                 made, my analysis of defendant's documents Exhibits 1 and 2,
                 defendant shall make restitution payments from any wages he
                 may earn in prison in accordance with the Bureau of Prisons’
                 Inmate Responsibility Program. Any portion not paid in full
                 at the time of defendant’s release from imprisonment shall
                 be paid as a condition of supervised release.

                 The victim’s recovery is limited to the amount of
                 its loss and defendant's liability for restitution ceases if
                 and when the victim receives full restitution.

                 Defendant shall apply all monies received from
                 income tax refunds, lottery winnings, inheritances,
                 judgments, or any anticipated or unexpected financial gain
                 to this outstanding court-ordered financial obligation
                 within ten days of receipt unless excused from doing so by
                 Order of Court.

                 The defendant does not have the ability to pay
                 interest and, therefore, interest is waived.

ECF 66, p. 34.

       As noted in this Court’s previous Order filed at ECF 152, even though Defendant may

wish to challenge the imposition of the civil tax liens, and/or the interest that has accrued on his

back due civil taxes, he simply cannot do so before this Court. For all of these reasons, the Court

will deny Defendant’s motion.

       AND NOW, this 14th day of July, 2021, the Court DENIES Defendant’s Motion filed at

ECF 155 for the reasons set forth above.

                                                 s/ Arthur J. Schwab
                                                 Arthur J. Schwab
                                                 United States District Judge


cc:    All ECF counsel of record and

       Gregory M. Makozy, Sr.
       3701 SW Coquina Cove Way #103
       Palm City, FL 34990




                                                         2
